Cook, J.,
dissenting. I respectfully dissent from today’s order regarding the details of the court-ordered, court-supervised settlement proceedings. The fact that this court’s rule of practice regarding settlement conferences would, if followed, exclude individuals from the negotiating table whom the majority finds necessary reveals how inherently ill suited judicial proceedings are to this case.
The majority does not explicitly find that the Attorney General is wrong to seek to exclude the amici from settlement proceedings based on the status of those individuals. Rather, the majority contends that it is simply too late to object to the involvement of the amici to keep them from the negotiating table. But nowhere does the law accord amici the status of parties.
The definition of an “amicus curiae” is “[a] person who is not a party to a lawsuit but who petitions the court or is requested by the court to file a brief in the action because that person has a strong interest in the subject matter.” (Emphasis added.) Black’s Law Dictionary (7 Ed.1999) 83. See, also, Lakewood *48v. State Emp. Relations Bd. (1990), 66 Ohio App.3d 387, 394, 584 N.E.2d 70, 74 (“Amici curiae are not parties to an action.”). Amici should not participate in a settlement conference, then, because this court’s own rules of practice provide for participation in settlement conferences only by parties. S.CtPrac.R. XIV(6)(A), for example, provides that “[a]t the settlement conference, the parties shall explore settling the case, simplifying the issues, and expediting the procedure, and may consider any other matter that might aid in resolving the case.” (Emphasis added.) S.CtPrac.R. XIV(6)(B) states that “[i]f a case is referred for a settlement conference, each party to the case, or the representative of each party who has full settlement authority, and the attorney for each party shall attend the conference.” (Emphasis added.) See, also, S.Ct.Prac.R. XIV(6)(C) (“On motion by a party, the Supreme Court may * * * extend filing deadlines.”).
Given that this court’s rules of practice provide for the participation only of parties in a settlement conference, the majority’s order — despite claiming otherwise — stands for the proposition that “a person who is not a party to a lawsuit” can be transformed into a party by operation of law, if he or she stays around the proceedings long enough. And the Attorney General should have, according to this reasoning, objected earlier in these proceedings to the presence of the amici as parties, though they were not. To treat the amici as if they were parties ignores this court’s own rules and law on the subject. See Civ.R. 17 to 25.
This order compounds the prior missteps of this court in this case. See DeRolph v. State (2001), 93 Ohio St.3d 309, 380-383, 754 N.E.2d 1184, 1245-1247 (Cook, J., dissenting).
*49Copyright 2000 Star Tribune.
Republished with permission of Star Tribune, Minneapolis-St. Paul.
No further republication or redistribution is permitted without the written consent of Star Tribune.
NAACP lawsuit settlement enlists suburban schools
By Anne O'Connor, Norman Draper; Staff Writers
Low-income students from Minneapolis would have a better chance to attend suburban schools and the city's magnet schools under settlement of a major lawsuit against the state by the Minneapolis branch of the National Association for the Advancement of Colored People.
The NAACP called the settlement, made public Monday, "a historic moment" - the first settlement of an education-adequacy suit in the nation.
"This is a significant settlement," said John Shulman, attorney for the NAACP. "This is a huge change, a radical departure from business as usual."
It calls for action in four areas:
- Eight suburban districts would be required to collectively reserve 500 seats for low-income city students each year for the next four years, for a total of 2,000. The state would pay for busing.
- The Minneapolis School District would be required to reserve up to 50 percent of its slots in magnet programs for low-income students who choose them.
- The state would be required to give each Minneapolis school a "report card" based on 23 factors and to start a process to shut down and restart a school if it failed to meet a certain score.
- More information about school options would have to go to low-income families.
Hennepin County District Judge Gary Larson announced the settlement last week. Details weren't released until Monday because the attorneys were writing the 23-page agreement.
The settlement, which must be approved by the Minneapolis School District and several metropolitan districts, addresses two key stumbling blocks in the past: busing and community schools.
On the first issue, a busing system paid for with state money would be established.
On the second, the agreement attempts to partly address the NAACP's concern that Minneapolis' community schools policy increases segregation.
Shulman has said that if parents had real choices, they would send their children elsewhere. But Minneapolis officials say that more than 90 percent of families who chose a school get their first choice and that more families are choosing community schools.
The settlement "puts the question to rest once and for all," said Christine Jax, the state's education commissioner. "There are some people who say [that] if there were choices *50available, people would make use of them. Other people say, 'No, people want schools close to home.'"
But Gary Orfield, a professor of education and social policy at Harvard University and an expert in national desegregation issues, said the settlement is "not very substantial."
"This is better than what existed before, but not any real opportunity for more minority kids," Orfield said. He cited several cities - Boston, Milwaukee and St. Louis - that send thousands of students to suburban districts each year.
Ron Edwards, the NAACP's state education chairman, said he's concerned about the small scale of the agreement, the voluntary nature and the fact that there's no specific new money allocated for the program.
"Have we forgotten the other 48,000 children?" he said. "There's been no breakthrough. The numbers are disappointing."
Shulman acknowledged that the settlement isn't what the NAACP was after when it sued the state five years ago, but he believes it will help children.
"It has been a hard, hard, hard fight," he said. "Is it our ideal solution? No. Our ideal solution would be a complete metropolitan desegregation plan with a complete metropolitan school district. We thought it was far more important to obtain real benefits and real opportunities for tens of thousands of children now than to wait another five or six years with nothing guaranteed at the end."
Minneapolis schools Superintendent Carol Johnson agreed. "I don't think any of us wanted to spend the next eight months talking about trial dates and depositions," she said. "We did want to spend the next eight months talking about student achievement."
Approval needed
Neither the Minneapolis School District nor the eight suburban districts were direct parties in the suit, but the settlement hinges on their approval. The suburban districts are Richfield, St. Louis Park, Wayzata, Columbia Heights, Edina, Hopkins, Robbinsdale and St. Anthony/ New Brighton.
They are part of the suburban West Metro Education Program (WMEP), a voluntary desegregation effort. WMEP districts must still take the tentative agreement to their school boards for discussion. The WMEP Joint Powers Board, made up of a superintendent and school board member from each member district, will vote on the proposed settlement Thursday. (One district, Brooklyn Center, is not participating because it has a far higher percentage of minority students than its fellow WMEP districts.)
At least two suburban superintendents said they were taking the settlement to their boards Monday night: Richfield's Barbara Devlin and Hopkins' Michael Kremer said they saw no reason why the districts would object.
*51Jax said the settlement wouldn't require any new money, but would mean a shifting around of funding. She said the money that Minneapolis would lose when a student moves to a suburban district would help pay for transporting that student to the new district. The suburbs would also get the state money attached to each student.
That is, for example, close to $4,000 per student a year in the case of Richfield. Participating districts also would be eligible for desegregation funding that would amount to $93 for every student in those districts. That $93 would have to be used to help improve desegregation opportunities within the districts. (One WMEP district - Wayzata - is not eligible for that funding. Wayzata was not one of the original WMEP districts, and will try to get the funding from the Legislature.)
Kremer and Devlin said they are pleased with the agreement.
"We're moving in the right direction - focusing on kids rather than litigation," Kremer said.
He said Hopkins wouldn't have difficulty providing the spaces required by the settlement. "It's highly likely we will have 85 places available in our district," he said.
But, Kremer cautioned, "for me to tell you that 85 slots will be available for four years would be unrealistic." Currently, 600 students have taken advantage of the state's open-enrollment option to attend Hopkins schools.
Even if districts have the spaces district-wide, there's no guarantee they'll have openings in particular grades or schools.
In the Robbinsdale district, for instance, Armstrong and Cooper high schools are at or near capacity, as are the two middle schools that will be open next year, said district spokesman Bob Noyed. When the schools fill up, they probably will be closed to open enrollment. The district's elementary schools still have room.
In any case, eligible students from Minneapolis - those who live in attendance areas with more than 90 percent students of color - get first shot at whatever slots are open.
Marsha Gronseth, the WMEP's executive director, said it's hard to know whether the settlement will make it tougher for middle-class suburban and Minneapolis students to use open enrollment.
If a district already has low-income Minneapolis students under open enrollment, they will count toward its required slots during the 2001-02 school year.
In Minneapolis
The settlement also calls for Minneapolis schools to be overhauled if they fail to earn a certain score on the report card. Using last year's data, seven schools are already targeted for a complete overhaul - Hall, Edison PPL, Four Winds, Broadway, Northeast, Whittier and Morris Park. They would have to be below the score for two years before a takeover would occur.
*52The settlement also calls for the district to set aside at least 20 percent of incoming kindergarten slots at magnet schools for low-income students. In grades one through five, it would reserve 50 percent of the slots in magnet programs for low-income kids.
Parents would still be required to chose a magnet program, which means meeting the district's deadline in the spring.
"We find that many of our low-income student miss our choice process and show up in September to go to school," Johnson said. "We have to find a way to engage those families."
The settlement calls for more information to be provided to low-income families.
Superintendent Johnson said the agreement builds on the progress the district has been making on its own.
"The truth is, it reaffirms our accountability system," she said of the settlement. "A lot has changed since the lawsuit was filed in 1995."
The settlement
The deal between the Minneapolis NAACP and the state includes:
- Access to suburban schools: School districts bordering or near Minneapolis collectively will make at least 500 seats available to low-income students from Minneapolis each yeai for four years. Students will be bused back and forth.
- "Report cards": The state Department of Children, Families and Learning will issue a "report card" for every Minneapolis public school.
- "Fresh start": Outside audits will be done at schools most in need of improvement. Students in audited schools could choose different schools.
- More information to parents: Children, Families and Learning will make school choice information available in several languages, using avenues such as mailings, a Web site and community groups.
Making room for Minneapolis students
Starting in the 2001-02 school year, eight suburban school districts collectively would malee at least 500 seats available to low-income students from Minneapolis each year for four years. Students in north Minneapolis could use the program to attend St. Anthony-New Brighton, Columbia Heights, Robbinsdale and Wayzata. Students in south Minneapolis could use the program to attend Richfield, Edina, St. Louis Park and Hopkins. Schools where more than half the students are eligible for subsidized lunch would be excluded. The proposed settlement calls for the program to end in four years.
Suburbs involved
Available spaces for students:
*53Columbia Heights# 26 spaces
Edina 70 spaces
Hopkins 85 spaces
Richfield 42 spaces
Robbinsdale# 127 spaces
St. Anthony/New Brighton 15 spaces
St. Louis Park 43 spaces
Wayzata 92 spaces
# Excludes Highland Elementary (Columbia Heights), Meadow Lake Elementary (Robbinsdale) and Northport Elementary (Robbinsdale).
© Copyright 1998 Star Tribune. All rights reserved.